DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2022 has been entered.
 
Priority
Acknowledgement is made to Applicant’s claim to priority to National Stage Application PCT/IB2016/051816 filed March 31, 2016, to Provisional U.S. Application No. 62/232,231 filed September 24, 2015, and to Provisional U.S. Application No. 62/140,727 filed March 31, 2015.

Status of Claims 
This Office Action is responsive to the amendment filed on January 25, 2022. As directed by the amendment: claims 53, and 66-68  have been amended. Thus, claims 12-15, 20, 50, 53-55, 57-59, and 63-70 are presently pending in this application.
Claims 66-68 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noble (U.S. Pub. No. 2006/0174889). Claims 69-70 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farkas (PULMCrit / Preoxygenation & apneic oxygenation using a nasal cannula; https://emcrit.org/pulmcrit/preoxygenation-apneic-oxygenation-using-a-nasal-cannula/). Claims 12-15, 20, and 50 were previously rejected under 35 U.S.C. 103 as being unpatentable over Farkas (PULMCrit /  rejected under 35 U.S.C. 103 as being unpatentable over Niland et al. (WO 2013/148754A1). Claims 54, 57-59 and 64-65 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of White et al. (U.S. Pub. No. 2016/0193438). Claim 55 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Noble (U.S. Pub. No. 2006/0174889). Applicant’s amendments, along with Examiner’s amendments, shown below, overcome the prior art of record and place the application in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Angela Dremann on March 17, 2021.
The application has been amended as follows: 
Claim 12 shall now read: A method of providing non-invasive ventilation for a patient undergoing general anesthesia, comprising: 
delivering a gas via a nasal interface continuously to the patient at a first gas flow rate prior to onset of general anesthesia; 
adjusting the flow rate to a second, higher gas flow rate during general anesthesia while the patient is apneic; and 
wherein the first gas flow rate is greater than or equal to about 15 liters/minute.

Claim 20 shall now read: The method of Claim 14, wherein the second, higher gas flow rate is
greater than or equal to 60 liters/minute, and/or wherein the third gas flow rate is greater than or


Claim 53 currently recites "wherein the first gas flow rate is greater than or equal to about 15 liters/minute.", ln 13-14 should read --wherein the first predetermined flow rate is greater than or equal to about 15 liters/minute.--.
 
Claim 54 currently recites "apneic stage of the non-apneic stage;", ln 5 should read --apneic stage of a non-apneic stage;--.
 
Claim 55 currently recites "the patient for the duration of the general anesthetic", ln 2 should read --the patient for a duration of the general anesthetic--.

Claim 59 shall now read: The system of Claim 57, wherein the second predetermined flow rate is greater than or equal to about 60 liters/minute, and/or wherein the third predetermined flow rate is greater than about 15 liters/minute.

Claim 66 shall now read: A system for providing non-invasive ventilation for a patient undergoing general anesthesia, comprising: 
a nasal interface; 
a flow generator configured to deliver a gas flow at a rate via the nasal interface continuously to the patient at a first total gas flow rate prior to onset of general anesthesia; 
a controller configured to signal the flow generator to adjust the flow rate to a second, higher total gas flow rate during general anesthesia upon receiving data that the patient is in an apneic stage; and 
wherein the first total gas flow rate is greater than or equal to about 15 liters/minute.


a nasal interface; 
a flow generator configured to deliver a gas flow at a rate via the nasal interface continuously to the patient at a first total gas flow rate prior to onset of general anesthesia; 
a controller configured to signal the flow generator to adjust the flow rate to a second, higher total gas flow rate during general anesthesia upon receiving data that the patient is in an apneic stage; and 
wherein the first total gas flow rate is greater than or equal to about 15 liters/minute.

Claim 70 currently recites "flow rate is maintained for the duration when the patient's respiration", ln 2 should read --flow rate is maintained for a duration when the patient's respiration--.

Adding new claim: 71.  The method of Claim 70, wherein the second, higher gas flow rate is greater than or equal to 60 liters/minute.

Adding new claim: 72. The method of Claim 69, wherein the gas is delivered via a nasal interface
comprising a non-sealing nasal cannula.

Adding new claim: 73. The method of Claim 69, further comprising adjusting the flow rate to a
third gas flow rate following the anesthetic procedure when the patient is no longer apneic.

Adding new claim: 74. The method of Claim 73, wherein the third gas flow rate is less than the
second, higher gas flow rate.



Adding new claim: 76. The method of Claim 69, wherein the anesthetic procedure is a partial
sedation and/or conscious sedation.

Adding new claim: 77. The method of Claim 69, wherein the patient is spontaneously breathing
under sedation. 

Adding new claim: 78. The method of Claim 69, wherein the patient’s respiration is depressed
and/or the patient is apneic resulting from the use of anesthetic agents.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: newly cited prior art (Tse et al. (U.S. Pub. No. 2015/0119742; hereinafter: “Tse”) discloses a method of providing non-invasive ventilation for a patient undergoing general anesthesia, comprising: delivering a gas via a nasal interface (10; Fig. 1-4, 6) continuously to the patient at a first gas flow rate (4 liters/minute; ¶ 0048) prior to onset of general anesthesia (Example 11; ¶ 0048); and adjusting the flow rate to a second, higher gas flow rate (8 liter/minute; ¶ 0048) during general anesthesia while the patient is apneic (Examiner notes: Tse discloses the increased flow rate of oxygen was due to an apneic event cause by the introduction of anesthesia (propofol; ¶ 0048).
Tse fails to disclose or render obvious the method wherein the first gas flow rate is greater than or equal to about 15 liters/minute, as recited in independent claims 12, 66, and 69 and similarly in independent claim 53.
Prior art of record Noble (U.S. Pub. No. 2006/0174889), Farkas (PULMCrit / Preoxygenation & apneic oxygenation using a nasal cannula; https://emcrit.org/pulmcrit/preoxygenation-apneic-
Therefore, independent claims 12, 53, 66, and 69, and claims 13-15, 20, 50, 54, 55, 57-59, 63-65, 67-68, and 70-78 by dependency, are rendered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785